Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, and 4-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2019/0007248) in view of Matsumura et al. (US 2021/0176756).

Regarding claim 1, Takeda discloses
a method of operating a transmitting node in a millimeter-wave communication network, the method comprising (par. 53: frequency band (for example, a band for 5G):
transmitting communication signaling in a transmission timing structure (FIG. 10B: slot), the communication signaling comprising leading reference signaling in a leading time interval at the beginning of the transmission timing structure (Fig. 10B, par. 109: an additional DMRS symbol is provided in the first symbol (index 0)) and comprising trailing reference signaling in a trailing time interval at the end of the timing structure (Fig. 10B, par. 109: an additional DMRS symbol is provided in the last symbol (index 6)); and 
the leading reference signaling starting with a first reference signaling time-domain sequence (par. 109: in FIG. 10B, in sTTI-1, an additional DMRS symbol is provided in the first symbol (index 0)), and the trailing reference signaling ending with the first reference time-domain signaling sequence (Fig. 10B, par. 109: an additional DMRS symbol is provided in the last symbol (index 6)).
Takeda discloses all the subject matter of the claimed invention with the exception of the leading reference signaling starting with a first reference signaling time-domain sequence, and the trailing reference signaling ending with the first reference time-domain signaling sequence in one of a forward order or a reverse order although DMRS symbol in index 0 and DMRS symbol in index 6 are located in the same slot. Matsumura from the same or similar fields of endeavor discloses the leading reference signaling starting with a first reference signaling time-domain sequence, and the trailing reference signaling ending with the first reference time-domain signaling sequence in one of a forward order or a reverse order (par. 77: FIG. 6 shows a format in which DMRSs for a PUSCH are placed in two symbols in a slot (in this case, in the third and twelfth symbols from the beginning). In this case, by applying the same sequence (for example, a DMRS sequence) to DMRSs in different symbols, time domain OCCs can be applied to the DMRS). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, e.g., DMRS symbol in index 0 and DMRS symbol in index 6 are located in the same slot, of Takeda, applying same DMRS sequence to DMRSs in different symbols in a slot of Matsumura, thereby DMRS symbol in index 0 and DMRS symbol in index 6 are located in the same slot and the DMRS symbol in index 0 and DMRS symbol in index 6 having same DMRS sequence. The motivation would have been to increase the multiplexing capacity of UEs (Matsumura par. 77).
	
Regarding claim 2, Takeda discloses
wherein the transmitting timing structure has a single carrier waveform (par. 140: In the radio communication system 1, as radio access schemes, OFDMA (Orthogonal Frequency Division Multiple Access) is applied to the downlink, and SC-FDMA (Single-Carrier Frequency Division Multiple Access) is applied to the uplink).

Regarding claim 4, Takeda discloses
wherein the reference signaling is Demodulation Reference Signaling, DMRS (Fig. 10B, par. 109: in FIG. 10B, in sTTI-1, an additional DMRS symbol is provided in the first symbol (index 0), and, in sTTI-2, an additional DMRS symbol is provided in the last symbol (index 6)).

Regarding claim 5, Takeda discloses
wherein the communication signaling comprises control signaling and/or data signaling. (Fig. 10B, par. 109: in FIG. 10B, in sTTI-1, an additional DMRS symbol is provided in the first symbol (index 0), and, in sTTI-2, an additional DMRS symbol is provided in the last symbol (index 6)).

Regarding claim 6, Takeda discloses
wherein the communication signaling comprises control signaling and/or data signaling. (Fig. 10B, par. 109: in FIG. 10B, in sTTI-1, an additional DMRS symbol is provided in the first symbol (index 0), and, in sTTI-2, an additional DMRS symbol is provided in the last symbol (index 6)).

Regarding claim 7, Takeda discloses a method comprising:
a transmitting node for a millimeter-wave communication network, the transmitting node being configured to (Fig. 15, par. 53: frequency band (for example, a band for 5G):
transmit communication signaling in a transmission timing structure (FIG. 10B: slot), the communication signaling comprising leading reference signaling in a leading time interval at the beginning of the transmission timing structure (Fig. 10B, par. 109: an additional DMRS symbol is provided in the first symbol (index 0)) and comprising trailing reference signaling in a trailing time interval at the end of the timing structure (Fig. 10B, par. 109: an additional DMRS symbol is provided in the last symbol (index 6)); and 
the leading reference signaling starting with a first reference signaling time-domain sequence (par. 109: in FIG. 10B, in sTTI-1, an additional DMRS symbol is provided in the first symbol (index 0)), and the trailing reference signaling ending with the first reference time-domain signaling sequence (Fig. 10B, par. 109: an additional DMRS symbol is provided in the last symbol (index 6)).
Takeda discloses all the subject matter of the claimed invention with the exception of the leading reference signaling starting with a first reference signaling time-domain sequence, and the trailing reference signaling ending with the first reference time-domain signaling sequence in one of a forward order or a reverse order although DMRS symbol in index 0 and DMRS symbol in index 6 are located in the same slot. Matsumura from the same or similar fields of endeavor discloses the leading reference signaling starting with a first reference signaling time-domain sequence, and the trailing reference signaling ending with the first reference time-domain signaling sequence in one of a forward order or a reverse order (par. 77: FIG. 6 shows a format in which DMRSs for a PUSCH are placed in two symbols in a slot (in this case, in the third and twelfth symbols from the beginning). In this case, by applying the same sequence (for example, a DMRS sequence) to DMRSs in different symbols, time domain OCCs can be applied to the DMRS). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, e.g., DMRS symbol in index 0 and DMRS symbol in index 6 are located in the same slot, of Takeda, applying same DMRS sequence to DMRSs in different symbols in a slot of Matsumura, thereby DMRS symbol in index 0 and DMRS symbol in index 6 are located in the same slot and the DMRS symbol in index 0 and DMRS symbol in index 6 having same DMRS sequence. The motivation would have been to increase the multiplexing capacity of UEs (Matsumura par. 77).

Regarding claim 8, Takeda discloses
a method of operating a receiving node in a millimeter-wave communication network, the method comprising (par. 53: frequency band (for example, a band for 5G):
receiving communication signaling in a transmission timing structure (FIG. 10B: slot), the communication signaling comprising leading reference signaling in a leading time interval at the beginning of the transmission timing structure (Fig. 10B, par. 109: an additional DMRS symbol is provided in the first symbol (index 0)) and comprising trailing reference signaling in a trailing time interval at the end of the timing structure (Fig. 10B, par. 109: an additional DMRS symbol is provided in the last symbol (index 6)); and 
the leading reference signaling starting with a first reference signaling time-domain sequence (par. 109: in FIG. 10B, in sTTI-1, an additional DMRS symbol is provided in the first symbol (index 0)), and the trailing reference signaling ending with the first reference time-domain signaling sequence (Fig. 10B, par. 109: an additional DMRS symbol is provided in the last symbol (index 6)).
Takeda discloses all the subject matter of the claimed invention with the exception of the leading reference signaling starting with a first reference signaling time-domain sequence, and the trailing reference signaling ending with the first reference time-domain signaling sequence in one of a forward order or a reverse order although DMRS symbol in index 0 and DMRS symbol in index 6 are located in the same slot. Matsumura from the same or similar fields of endeavor discloses the leading reference signaling starting with a first reference signaling time-domain sequence, and the trailing reference signaling ending with the first reference time-domain signaling sequence in one of a forward order or a reverse order (par. 77: FIG. 6 shows a format in which DMRSs for a PUSCH are placed in two symbols in a slot (in this case, in the third and twelfth symbols from the beginning). In this case, by applying the same sequence (for example, a DMRS sequence) to DMRSs in different symbols, time domain OCCs can be applied to the DMRS). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, e.g., DMRS symbol in index 0 and DMRS symbol in index 6 are located in the same slot, of Takeda, applying same DMRS sequence to DMRSs in different symbols in a slot of Matsumura, thereby DMRS symbol in index 0 and DMRS symbol in index 6 are located in the same slot and the DMRS symbol in index 0 and DMRS symbol in index 6 having same DMRS sequence. The motivation would have been to increase the multiplexing capacity of UEs (Matsumura par. 77).

Regarding claim 9, Takeda discloses
a receiving node for a millimeter-wave communication network, the receiving node being configured to (Fig. 15, par. 53: frequency band (for example, a band for 5G):
receive communication signaling in a transmission timing structure (FIG. 10B: slot), the communication signaling comprising leading reference signaling in a leading time interval at the beginning of the transmission timing structure (par. 109: in FIG. 10B, in sTTI-1, an additional DMRS symbol is provided in the first symbol (index 0)) and comprising trailing reference signaling in a trailing time interval at the end of the timing structure (Fig. 10B, par. 109: an additional DMRS symbol is provided in the last symbol (index 6)); and 
the leading reference signaling starting with a first reference signaling time-domain sequence (Fig. 10B, par. 109: an additional DMRS symbol is provided in the last symbol (index 6)), and the trailing reference signaling ending with the first reference time-domain signaling sequence (par. 109: in FIG. 10B, in sTTI-1, an additional DMRS symbol is provided in the first symbol (index 0)).
Takeda discloses all the subject matter of the claimed invention with the exception of the leading reference signaling starting with a first reference signaling time-domain sequence, and the trailing reference signaling ending with the first reference time-domain signaling sequence in one of a forward order or a reverse order although DMRS symbol in index 0 and DMRS symbol in index 6 are located in the same slot. Matsumura from the same or similar fields of endeavor discloses the leading reference signaling starting with a first reference signaling time-domain sequence, and the trailing reference signaling ending with the first reference time-domain signaling sequence in one of a forward order or a reverse order (par. 77: FIG. 6 shows a format in which DMRSs for a PUSCH are placed in two symbols in a slot (in this case, in the third and twelfth symbols from the beginning). In this case, by applying the same sequence (for example, a DMRS sequence) to DMRSs in different symbols, time domain OCCs can be applied to the DMRS). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, e.g., DMRS symbol in index 0 and DMRS symbol in index 6 are located in the same slot, of Takeda, applying same DMRS sequence to DMRSs in different symbols in a slot of Matsumura, thereby DMRS symbol in index 0 and DMRS symbol in index 6 are located in the same slot and the DMRS symbol in index 0 and DMRS symbol in index 6 having same DMRS sequence. The motivation would have been to increase the multiplexing capacity of UEs (Matsumura par. 77).

Regarding claim 10, Takeda discloses
a storage medium storing a program product comprising instructions (par. 201: The memory 1002 can store executable programs (program codes), software modules and the like for implementing the radio communication methods according to present embodiment) causing processing circuitry to at least one of control (par. 205: apparatuses such as the processor 1001 and the memory 1002 are connected by the bus 1007 for communicating information) and perform a method of operating a transmitting node in a millimeter-wave communication network, the method comprising (Fig. 15, par. 53: frequency band (for example, a band for 5G):
transmitting communication signaling in a transmission timing structure (FIG. 10B: slot), the communication signaling comprising leading reference signaling in a leading time interval at the beginning of the transmission timing structure (par. 109: in FIG. 10B, in sTTI-1, an additional DMRS symbol is provided in the first symbol (index 0)) and comprising trailing reference signaling in a trailing time interval at the end of the timing structure (Fig. 10B, par. 109: an additional DMRS symbol is provided in the last symbol (index 6)); and 
the leading reference signaling starting with a first reference signaling 10 time-domain sequence (par. 109: in FIG. 10B, in sTTI-1, an additional DMRS symbol is provided in the first symbol (index 0)), and the trailing reference signaling ending with the first reference time-domain signaling sequence (Fig. 10B, par. 109: an additional DMRS symbol is provided in the last symbol (index 6)).
Takeda discloses all the subject matter of the claimed invention with the exception of the leading reference signaling starting with a first reference signaling time-domain sequence, and the trailing reference signaling ending with the first reference time-domain signaling sequence in one of a forward order or a reverse order although DMRS symbol in index 0 and DMRS symbol in index 6 are located in the same slot. Matsumura from the same or similar fields of endeavor discloses the leading reference signaling starting with a first reference signaling time-domain sequence, and the trailing reference signaling ending with the first reference time-domain signaling sequence in one of a forward order or a reverse order (par. 77: FIG. 6 shows a format in which DMRSs for a PUSCH are placed in two symbols in a slot (in this case, in the third and twelfth symbols from the beginning). In this case, by applying the same sequence (for example, a DMRS sequence) to DMRSs in different symbols, time domain OCCs can be applied to the DMRS). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, e.g., DMRS symbol in index 0 and DMRS symbol in index 6 are located in the same slot, of Takeda, applying same DMRS sequence to DMRSs in different symbols in a slot of Matsumura, thereby DMRS symbol in index 0 and DMRS symbol in index 6 are located in the same slot and the DMRS symbol in index 0 and DMRS symbol in index 6 having same DMRS sequence. The motivation would have been to increase the multiplexing capacity of UEs (Matsumura par. 77).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466